    Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.1 Filed 04/01/21 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MARTIN LOMAKOSKI,

        Plaintiff,                                  Civil Action No.:
                                                    Honorable
v

TOTAL RESPONSE EMS,
INC.,

        Defendant.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                        COMPLAINT & JURY DEMAND

        NOW COMES PLAINTIFF, MARTIN LOMAKOSKI, by and through his

attorneys, Rasor Law Firm, PLLC, and for his Complaint against Defendant TOTAL

RESPONSE EMS, INC., states as follows:

                           GENERAL ALLEGATIONS

                                       Parties

        1.     At all relevant times, Plaintiff Martin Lomakoski (“Lomakoski”), was

a resident of the City of Romeo, County of Macomb, State of Michigan.
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.2 Filed 04/01/21 Page 2 of 10



      2.       At all relevant times, Defendant Total Response EMS, Inc. (“TRE”) is

a Domestic Profit Corporation duly authorized under the laws of Michigan that is

licensed to do business in the State of Michigan, and specifically has a principal

place of business located in Southfield, Michigan.

      3.       At all material times, Plaintiff was an employee of Defendant TRE.

      4.       This lawsuit arises out of events occurring within the City of Southfield,

County of Oakland, and State of Michigan.

                                Jurisdiction and Venue

      5.       This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant to

the False Claims Act, 31 U.S.C. § 3730(h) and the Michigan Whistleblower

Protection Act (“WPA”).

      6.       This Court has jurisdiction over the claims arising under federal law

pursuant to 28 USC §§ 1331, 1343 and specifically in this case, 31 U.S.C. §

3730(h)(3).

      7.       Defendant TRE is an “employer” within the meaning the WPA, MCL

§ 15.361(b).

      8.       The amount in controversy exceeds $75,000.00 exclusive of costs,

interest, and attorney fees, and jurisdiction is otherwise proper in this Court.

      9.       Venue is appropriate in this Court pursuant to 28 USC §1391(b), as this

cause of action arises out of occurrences that took place within this District in the

                                            2
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.3 Filed 04/01/21 Page 3 of 10



County of Oakland and Defendant transacts and conducts business within this

District.

                    COMMON FACTUAL ALLEGATIONS

       10.   Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs one through 9 of the General Allegations, as if fully set forth herein,

paragraph by paragraph, word for word.

       11.   Plaintiff began working for Defendant—who provides EMS services—

as a Paramedic on or around April of 2020.

       12.   During his employment, Defendant commenced an employee health

insurance program, where employees paid into the program to receive personal

health insurance.

       13.   Despite that employees were actively paying into this health insurance

program, Defendant did not actually implement a health insurance program,

meaning that employees were essentially paying for nothing.

       14.   Plaintiff had intended to opt-in to this program to supplemental his

wife’s health insurance, but ultimately did not given it became clear that Defendant

was taking money for insurance from employees but never actually providing

insurance.

       15.   In January of 2021, among various letters that were sent to Defendant

pertaining to this insurance issue by Plaintiff and his coworkers, Plaintiff confronted



                                          3
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.4 Filed 04/01/21 Page 4 of 10



Defendant’s owner, Paul Norwood, about the lack of insurance despite employees

paying for it.

      16.    In response, Norwood told Plaintiff there was insurance.

      17.    As Plaintiff knew from various coworkers that this was not true,

Plaintiff told Norwood that he was going to file a police report as it seemed

Defendant was embezzling money by taking employee money for nonexistent health

insurance.

      18.    Also, during this January 2020 meeting with Norwood, Plaintiff

expressed to Norwood that he felt various aspects of Defendant’s Medicare billing

was unlawful and in all of Plaintiff’s years as a paramedic, he had never seen such

questionable conduct.

      19.    A large portion of Defendant’s EMS services are ultimately covered by

Medicare payments.

      20.    The crux of Plaintiff’s confrontation with Norwood opposing

Defendant’s patient billing practices included what Plaintiff observed as Defendant

requiring paramedics to provide unnecessary medical treatment to ambulance

patients and after-the-fact alterations of EMS narratives.

      21.    A few days after Plaintiff confronted Norwood in January of 2021 about

his intention to report the health insurance/embezzlement to the police and how he

observed what he believed was unlawful billing practices, Norwood issued a



                                          4
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.5 Filed 04/01/21 Page 5 of 10



company-wide memo telling employees that they would get their money back that

had been paid towards non-existence health insurance.

      22.    However, by February 1, 2021, because Defendant had still neither

implemented an employee health insurance program nor refunded employee money

they improperly paid towards the same, Plaintiff again met with Norwood.

      23.    During this February 1, 2021 meeting, Norwood abruptly informed

Plaintiff that he was being terminated.

      24.    Not only did Norwood provide a patently erroneous for Plaintiff’s

termination, but Plaintiff had never been disciplined before.

      25.    It became clear that Plaintiff’s abrupt, arbitrary termination arose from

his weeks-earlier opposition to Defendant’s billing practices and statement he would

be filing a police report for embezzlement regarding Defendant’s employee health

insurance practices.

              COUNT I – FALSE CLAIMS ACT RETALIATION
                         31 U.S.C. § 3730, et seq.

      26.    Plaintiff hereby restate and re-allege the allegations contained in

paragraphs 1 through 25 above, as though fully set forth herein.

      27.    Pursuant to 31 U.S.C. § 3730(h)(1), “[a]ny employee, contractor, or

agent shall be entitled to all relief necessary to make that employee, contractor, or

agent whole, if that employee, contractor, or agent is discharged, demoted,

suspended, threatened, harassed, or in any other manner discriminated against in the

terms and conditions of employment because of lawful acts done by the employee,
                                          5
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.6 Filed 04/01/21 Page 6 of 10



contractor, agent or associated others in furtherance of an action under this section

or other efforts to stop 1 or more violations of this subchapter.”

        28.   Section (h)(1) sets forth that an employee cannot be retaliated against

for engaging in protected activity under the False Claims Act, which includes

observing illegal action and confronting his/her employer about the illegality of the

same.

        29.   During Plaintiff’s January 2021 meeting with Norwood, he reported

what he reasonably believed to be fraudulent billing practices that Defendant

required of him as a Paramedic.

        30.   Plaintiff’s confrontation with Norwood—the individual behind the

implementation of these billing practices—had a nexus to potential fraud against the

Government, as Plaintiff attempted to remedy the blatant but ongoing misconduct.

        31.   Accordingly, Plaintiff engaged in protected activity pursuant to 31

U.S.C. § 3730(h)(1) and the False Claims Act, as amended in 2009.

        32.   As a result of Plaintiff’s protected activity, Plaintiff was baselessly

terminated within a matter of weeks.

        33.   Plaintiff was not provided any reasonable basis for his termination.

        34.   Defendant and its agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

        35.   As a direct and proximate result of Defendant’s unlawful actions and

retaliations against Plaintiff as described herein, Plaintiff has suffered injuries and

                                            6
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.7 Filed 04/01/21 Page 7 of 10



damages, including, wage loss, 2 times the amount of wage loss, special damages

and any other damages provided for in 31 U.S.C. § 3730(h)(2).

      WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment against Defendant in an amount in excess of $75,000.00, together with

interest, costs, and reasonable attorney fees, and grant further such relief as this

Court deems fair and just under the circumstances.

              COUNT II – RETALIATION IN VIOLATION OF
              THE WHISTLE BLOWERS PROTECTION ACT-,
                          M.C.L. § 15.361 et seq.

      36.    Plaintiff hereby restate and re-allege the allegations contained in

paragraphs 1 through 35 above, as though fully set forth herein.

      37.    The Whistle Blowers Protection Act, M.C.L. § 15.362. states that an

“employer shall not discharge, threaten, or otherwise discriminate against an

employee regarding the employee's compensation, terms, conditions, location, or

privileges of employment because the employee, or a person acting on behalf of the

employee, reports or is about to report, verbally or in writing, a violation or a

suspected violation of a law or regulation or rule promulgated pursuant to law of this

state, a political subdivision of this state…”

      38.    At all material times, Plaintiff was an employee of Defendant covered

by and within the meaning of the WPA, M.C.L. § 15.361(a).

      39.    As an employer within the meaning of the WPA, M.C.L. § 15.361(b),

Defendant owed Plaintiff a duty not to discharge/retaliate against him with respect

                                           7
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.8 Filed 04/01/21 Page 8 of 10



to his employment, hiring, compensation, or other conditions or privileges of

employment on the basis of reporting or being about to report a violation of

Michigan law by Defendant.

      40.    Plaintiff engaged in statutory protected activity when he informed

Defendant, specifically Norwood, that he was going to report Defendant for

embezzlement to the Southfield Police Department in January of 2021.

      41.    It is upon information and belief that Defendant believed that Plaintiff

was going to report it for embezzlement.

      42.    Defendant, by and through its agents, servants, and/or employees,

subsequently took adverse, retaliatory action against Plaintiff including, but not

limited to, terminating Plaintiff within a matter of weeks of Plaintiff engaging in

protected activity.

      43.    Plaintiff was subjected to this adverse action due to Defendant’s notice

of Plaintiff’s intention to file a police report with the Southfield Police Department

regarding embezzlement of employee health insurance payments, which was in

violation of the WPA, M.C.L. § 15.362.

      44.    Defendant and its agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

      45.    As a direct and proximate result of Defendant’s unlawful actions and

retaliations against Plaintiff as described herein, Plaintiff has suffered injuries and

damages, including, but not limited to, potential loss of earnings and earning

                                            8
 Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.9 Filed 04/01/21 Page 9 of 10



capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, loss of the ordinary pleasures of life and

any other damages permissible under the Whistleblowers’ Protection Act.

      WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment against Defendant in an amount in excess of $75,000.00, together with

interest, costs, and reasonable attorney fees, and grant further such relief as this

Court deems fair and just under the circumstances.

                                         Respectfully Submitted,

                                         RASOR LAW FIRM, PLLC

                                         /s/ Andrew J. Laurila
                                         ANDREW J. LAURILA (P78880)
                                         Attorney for Plaintiff
                                         201 E. 4th Street
                                         Royal Oak, MI 48067

Dated: April 1, 2021




                                         9
Case 2:21-cv-10747-LVP-APP ECF No. 1, PageID.10 Filed 04/01/21 Page 10 of 10



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


MARTIN LOMAKOSKI,

      Plaintiff,                                    Civil Action No.:
                                                    Honorable
v

TOTAL RESPONSE EMS,
INC.,

      Defendant.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, by and through his attorneys, RASOR LAW FIRM, and

hereby requests trial by jury in the above-captioned matter.

                                         Respectfully Submitted,

                                         RASOR LAW FIRM, PLLC
                                         /s/ Andrew J. Laurila
                                         ANDREW J. LAURILA (P78880)
                                         Attorney for Plaintiff
                                         201 E. 4th Street
                                         Royal Oak, MI 48067

Dated: April 1, 2021
                                         10
